DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23-24, 34 and 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skarda (US 2005/0055020) in view of Abele (US5,403,311)
Regarding claims 21 and 34, Skarda discloses a tissue treatment assembly and method of treating tissue [Para 0002-0003 mentions the use of ablation catheters specifically by pressing the ablation element against the endocardium], comprising: an elongate flexible catheter (view figure 1 for overview of catheter assembly) extending along a longitudinal axis and terminating at a distal opening (view figure 3B with distal opening occurring at 124/125), wherein the elongate flexible catheter includes a lumen (lumen 125 extends through the entirety if the catheter) extending along the longitudinal axis and terminating at the distal opening (view figure 3B where the opening occurs at a distal end); and a circuit assembly including a plurality of conductors wrapped in a spiral configuration around an exterior surface of the catheter and around the lumen extending therethrough (wire 9 is coupled to the helically wound structure 120 which creates a claimed conductor, while the wire 9 is fed through the interior of the catheter lumen, the examiner is considering the helical structure 120 of Skarda to be a conductor element since electricity is conducted through it). Skarda fails to explicitly disclose that the conductors wrapped in a spiral configuration entail a plurality of conductors and wherein the spiral configuration terminates proximally of the distal opening. However, Abele discloses an electro-coagulation and ablation treatment device which discloses a catheter with a central lumen and spiral electrodes wrapped around the distal end of the catheter (view figure 8 with spiral electrodes 58 and 60 which terminate proximal the distal opening at the end of 56). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have the catheter of Skarda to utilize the spiral electrodes as taught by Abele. Doing so would allow for monopolar and bipolar treatment of the target area.
Regarding claims 23 and 36, Abele discloses wherein at least one of the plurality of conductors of the circuit assembly is coupled to an electrode (electrode structure 58 and 60).
Regarding claims 24 and 37, Abele discloses wherein the electrode is configured for direct contact with fluid or tissue in an environment external to the elongate flexible catheter (column 9, lines 6-28).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,894,643. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier. 
Claims 25-33 and 38-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,111,705. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and the previously patented invention are directed towards and elongate energy delivery device with a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier. 

Conditionally Allowable Subject Matter
Claims 25-33 and 38-42 (claims 26-33 and 39-42 are objected due to their dependency on claims 25 and 38 and are not separately allowable) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose the tissue treatment assembly as claimed. The prior art fails to disclose the specific arrangement of the circuit assembly including a plurality of conductors wrapped in a spiral configuration further comprising a fluid barrier projecting distally of the distal opening of the elongate flexible energy delivery device and configurable between a low profile and a deployed profile, wherein in the deployed profile, the fluid barrier defines an open area in fluid communication with the distal opening of the elongate flexible energy delivery device and with an environment external to the fluid barrier, wherein a distal end of at least one of the plurality of conductors is coupled to the fluid barrier.  The prior art fails to disclose this relationship between the elements as claimed.
The cited references alone or in combination fail disclose the cited arrangement and one of ordinary skill would not create the claimed end effector in the claimed arrangement without the motivation provided by the applicant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23-24, 34 and 36-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With the applicant’s amendment to the independent claims regarding configuration of the spiral conductors, new art has been issued. As discussed above, Skarda and Abele disclose the claimed assembly and method. The catheter assembly of Skarda discloses an open-ended catheter with a lumen extending therethrough with helical conductors of energy wrapped around the exterior thereof. As discussed, Skarda failed to disclose a plurality as well as terminating proximal to the distal opening, however, Abele provides reasoning as to why one would utilize multiple helical conductors on the outside of a catheter providing a plurality of helical conductors including the opportunity to utilize both monopolar applications as well as bipolar applications of the treatment tip. While the device of Skarda has the spiral conductors extend beyond the distal end, Abele shows that one having ordinary skill in the art could choose whether to end the configuration prior to the distal end or extend as taught by Skarda.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/           Examiner, Art Unit 3794                                                                                                                                                                                             
/MICHAEL F PEFFLEY/           Primary Examiner, Art Unit 3794